 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jonathan M Arther,                                No. CV-20-00189-PHX-JAT (JFM)
10                 Plaintiff,                          ORDER
11   v.
12   Corizon Health Incorporated, et al.,
13                 Defendants.
14
15          In the Scheduling Order filed April 19, 2021, Plaintiff was given through May 17,
16   2021 to either dismiss, serve, or show cause why Defendants Ryan, Heller and Eye

17   Doctors should not be dismissed for failure to timely serve. Plaintiff then completed
18   service on Heller and Eye Doctors. Plaintiff neither dismissed, served, nor shown cause

19   why Ryan should not be dismissed. Plaintiff had in the interim filed his Fourth Amended

20   Complaint (Doc. 66). However, the filing of an amended complaint does not reset the
21   time for service, except as to newly added defendants. See Wright & Miller, Time Limit
22   for Service, 4B Fed. Prac. & Proc. Civ. § 1137, at text surrounding nn. 38 & 39 (4th ed.).

23          Accordingly, in its Order filed June 23, 2021 (Doc. 67), the Court ordered Plaintiff

24   to file a memorandum showing cause why Defendant Ryan should not be dismissed

25   without prejudice for failure to effect timely service. Plaintiff has not responded.

26   Dismissal of a party is appropriate where a plaintiff fails to show good cause for delays in
27   service. See Walker v. Sumner, 14 F.3d 1415 (9th Cir. 1994) (upholding dismissal where
28   no showing of good cause for delay in service).
 1       IT IS THEREFORE ORDERED, pursuant to Rule 4(m), Defendant Ryan is
 2   DISMISSED WITHOUT PREJUDICE.
 3       Dated this 15th day of July, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
